PER CURIAM.
Doris Kimraj appeals an order of the Unemployment Appeals Commission denying her eligibility for benefits. Based on the limited record before us, we agree that Kimraj was properly disqualified from receiving benefits chargeable to Dillard’s, her short-term, part-time employer. However, Kimraj was a full-time employee of the Merristar Hotel for thirteen years, until she was furloughed and applied for unemployment compensation benefits two days later. It appears that the Commission failed to determine her eligibility for benefits due to her separation of her employment at the Merristar Hotel.
Accordingly, we affirm the denial of benefits chargeable to Dillard’s, but remand this matter for further consideration of Kimraj’s eligibility for benefits based on her employment with the Merristar Hotel.
AFFIRMED IN PART and REMANDED.
PALMER, ORFINGER and MONACO, JJ., concur.